Citation Nr: 0821439	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-41 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for cold injury residuals.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied entitlement to the benefit 
currently sought on appeal.  The Board remanded the claim in 
November 2007 for further development.  

In November 2007, the RO received a fee agreement in favor of 
a different attorney, though a member of the same practice as 
the current representative listed above.  The attorney was 
notified by letter in the same month that a valid VA Form 21-
22a, Appointment of Individual as Claimant's Representative, 
was required to affect that change.  No response was 
received.  The current VA Form 21-22a executed in favor of 
the representative listed above remains valid.


FINDING OF FACT

A current diagnosis of cold injury residuals is not 
demonstrated by the record.


CONCLUSION OF LAW

Cold injury residuals were not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2005 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, in 2005, the AOJ notified the veteran 
of information and evidence necessary to substantiate the 
claim for service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  In 2006, the AOJ 
notified the veteran of the process by which the initial 
disability rating and effective date are established for 
original grants of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in February 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for cold injury 
residuals, which he contends initially manifested in service.  
He specifically contends that although service connection is 
currently in effect for residuals of a thermal burn, which 
affected his head, chest, arms, and hands, he sustained 
additional cold injuries when he returned to duty.

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment records confirm that in 
October 1953, while serving in Korea, he sustained serious 
burns to the face, neck, hands, and chest when a kitchen 
immersion heater exploded.  He was hospitalized from November 
1953 to February 1954.  In March 1954, in the course of a 
plastic surgery consultation, it was noted that he had healed 
burn scars which were not amenable to surgery at that time.  
Specifically noted on his May 1954 separation examination was 
the following: loss of portion of right ear lobe; massive 
keloid of right hand; scarring of left ear lobe.  Notably, 
the service treatment records are negative for complaints, 
treatment, or diagnosis of a cold injury, or any other injury 
to the burned areas apart from the scars. 

Service connection is in effect for the residuals of the 
burns.  Specifically, the veteran has disability ratings for 
cicatrices resulting from burns to the right and left ears, 
the right and left hands, the right forearm, and the left 
neck.  Additionally, since April 2004, separate ratings are 
in effect for scars and neurological effects of the affected 
parts.  

In February 2008, the veteran underwent a VA cold injury 
protocol examination to determine whether he had additional 
disability resulting from exposure to the cold.  In 
conjunction with that exam, the veteran filled out a 
questionnaire regarding his history of cold exposure.  He 
indicated that he suffered "frostbite" in Korea to his 
hands, feet, and ears in November 1953 while on front line 
duty.  He described his symptoms as pain, itching, numbness, 
and continually cold feet.  He reported being hospitalized 
for four months as a result, and then returning to duty.  He 
indicated that he had scars from the injury, and has had 
remaining pain, worse in cold weather, in the feet, ears, and 
hands.

The VA examiner reviewed the veteran's service treatment 
records and correctly summarized the veteran's history of 
severe burns to the hands, arms, chest, and ears.  He found 
no evidence of a cold injury noted in service.  Upon 
reviewing the veteran's cold exposure history questionnaire, 
he found that the events which the veteran was describing 
were essentially reflective of his currently service-
connected thermal burn injury, rather than an actual cold 
injury.    

Objective examination of the veteran revealed that while he 
had some cold sensitivity by history to the burned areas of 
his body (the upper extremities, ears, and chest), those 
symptoms were not attributable to a cold injury.  Instead, 
they were related to the service-connected burns.  The 
examiner explained that it is "not uncommon for thermal 
injuries to have ongoing residuals or sequelae of cold 
sensitivity with symptoms of numbness and tingling in the 
previously burned areas."  Specifically regarding the 
veteran's feet, which are not subject to service connection 
as a result of the original burn injuries, the examiner found 
that while the veteran has subjective cold sensitivity in his 
feet, there is no documentation of a cold (or other) injury 
in service.  The examiner concluded that he was "unable to 
diagnose residual of cold injury in this veteran."  

This VA examination is the sole medical exam of record 
specifically referable to determining the presence of cold 
injury residuals.  It is based on a thorough review of the 
veteran's service treatment records and a current 
examination.  While the veteran underwent a private 
examination in April 2005, it does not mention any history or 
current finding of a cold injury, but rather focuses on the 
prior burn injuries.  The remaining private and VA medical 
records do not contradict the findings of either exam.  In 
sum, there is no diagnosed residual of a cold injury, either 
separate from, or superimposed on, the service-connected 
disabilities.  

While numbness and tingling have been noted currently 
referable to the veteran's burn-affected areas, service 
connection is already in effect for these neurological 
effects.  Therefore, no further rating is warranted.  The 
preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  As there is no diagnosis 
attributable to a cold injury, service connection for the 
same is denied.  

	
ORDER

Entitlement to service connection for cold injury residuals 
is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


